Citation Nr: 0817657	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial higher rating for service-connected 
anxiety disorder, not otherwise specified, with severe post-
traumatic stress disorder (PTSD) features, rated as 10 
percent disabling from December 12, 1975, to May 4, 1997, and 
as 70 percent disabling from May 5, 1997, to March 7, 1999.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  The RO in Houston, Texas, currently has 
jurisdiction of the claim.  As the procedural history in this 
case is complex, it will be described below in further 
detail.

In March 2002, the RO granted service connection for anxiety 
disorder, not otherwise specified, with severe PTSD features; 
a 50 percent rating was established effective July 19, 2001.  

In a September 2002 rating decision, the RO assigned a 70 
percent rating for anxiety disorder, not otherwise specified, 
with severe PTSD features, effective April 23, 2002.  The RO 
subsequently assigned an earlier effective date for the award 
of service connection and assigned a 50 percent evaluation, 
effective from May 16, 2001.  The RO continued the effective 
date assigned for the 70 percent rating.  See July 2003 
rating decision.  

In an August 2003 rating decision, the RO recharacterized the 
disability as PTSD with major depression and again assigned 
an earlier effective date for service connection.  A 50 
percent evaluation was assigned, effective March 8, 1999, and 
the 70 percent rating remained in effect from April 23, 2002.  
The veteran perfected an appeal as to the issue of an earlier 
effective date for service connection.  

The issue of entitlement to an effective date earlier than 
March 8, 1999 for the grant of service connection for PTSD 
with major depression was denied by the Board in September 
2004.  The veteran appealed this issue to the U.S. Court of 
Appeals for Veterans Claims (Court).  In May 2006, a Joint 
Motion to Terminate the Appeal was filed and the parties 
entered into a Stipulated Agreement.  In pertinent part, the 
Secretary of Veterans Affairs agreed to assign an effective 
date of December 12, 1975 for the veteran's anxiety disorder, 
currently rated as PTSD.  A May 2006 Order of the Court 
terminated the appeal.  

The RO subsequently issued a rating decision in which it 
implemented the terms of the Stipulated Agreement.  An 
effective date of December 12, 1975 was assigned for anxiety 
disorder, currently rated as PTSD, and a 10 percent 
evaluation was assigned between that date and March 7, 1999 
(erroneously stated as July 19, 2001 in the rating decision, 
though the rating sheet and July 6, 2006, notice letter 
reflect the correct date of March 7, 1999).  See June 2006 
rating decision.  The 50 percent evaluation remained in 
effect from March 8, 1999, and the 70 percent rating remained 
in effect from April 23, 2002.  The time period from March 8, 
1999, forward is not the subject of this appeal, as the 
veteran did not appeal the prior rating decisions that 
assigned these evaluations.

The veteran filed a NOD in August 2006, contending that he 
was entitled to an initial rating higher than 10 percent.  In 
an August 2007 rating decision, the RO assigned a 70 percent 
evaluation for anxiety disorder, not otherwise specified, 
with severe PTSD features from May 5, 1997, to March 7, 1999.  
The 50 percent evaluation from March 8, 1999 and a 70 percent 
evaluation from April 23, 2002, remained in effect.    

A hearing was scheduled before a Decision Review Officer 
(DRO) in October 2007, but was subsequently cancelled by the 
veteran prior to the hearing date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As noted above, the issue before the Board is whether the 
veteran is entitled to an initial higher rating for service-
connected anxiety disorder, not otherwise specified, with 
severe PTSD features, between December 1975 and March 1999.  
More specifically, the Board must determine whether the 
veteran is entitled to a rating in excess of 10 percent 
between December 12, 1975 and May 4, 1997, and a rating in 
excess of 70 percent between May 5, 1997 and March 7, 1999.  

The claims folder contains a voluminous amount of medical 
records.  It appears, however, that there may be outstanding 
records associated with treatment the veteran received at the 
Salt Lake City, Utah, VA Medical Center (VAMC).  In an April 
1999 statement, it appears that the veteran is reporting 
treatment at this facility for problems with alcohol.  He 
indicates beginning treatment in 1976.  See VA Form 21-4138.  
In a May 2000 letter to his Congressman, the veteran 
indicated that he lived in Salt Lake City at the time of his 
separation from service and that he had a social worker at 
the VAMC there.  On remand, the RO/AMC should request the 
veteran's complete records from the Salt Lake VAMC beginning 
in 1975.  
The Board also notes that a request for outpatient treatment 
records from January 1, 1975 to December 31, 1997 was sent to 
the Houston VAMC in January 2007.  The RO asked the Houston 
VAMC to furnish all requested records or a negative reply.  
If records for the entire period were not available, the RO 
asked the VAMC to send what was available and to inform the 
RO of such.  A patient profile spanning the dates January 1, 
1980 to December 17, 2007 was associated with the claims 
folder.  It also appears that the Houston VAMC sent all 
available 1997 records, which were received in February 2007.  
The VAMC did not indicate, however, whether or not there were 
records dated prior to 1997.  On remand, the RO/AMC should 
request all records dated prior to 1997 from the Houston 
VAMC.  

The Board also finds that the RO/AMC should schedule the 
veteran for a VA examination by a psychiatrist.  The purpose 
of this examination is for a review of the veteran's complete 
claims folder and for an opinion as to the level of severity 
the veteran's disability exhibited between December 1975 and 
March 1999 (using the rating criteria in effect during this 
period).  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's complete 
records from the Salt Lake City VAMC, 
dated from 1970 to 1999.  If the 
veteran's VA records are in a retired or 
archived status, efforts should be made 
to acquire the records.  If no records 
can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  Request the veteran's complete 
records from the Houston VAMC, dated 
prior to 1997.  If the veteran's VA 
records are in a retired or archived 
status, efforts should be made to acquire 
the records.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Ask the veteran to identify all 
medical care providers that treated him 
for his psychiatric disorder (other than 
the Salt Lake City and Houston VA 
facilities) between 1975 and 1999, and 
make arrangements to obtain any records 
that he adequately identifies.

4.  After the above development has been 
completed and any records obtained have 
been associated with the claims file, 
make arrangements for the veteran to have 
a VA examination by a psychiatrist.  

The psychiatrist should be provided with 
copies of the rating criteria in effect 
between December 12, 1975 and March 7, 
1999, pertinent to the veteran's service-
connected psychiatric disorder. 

The claims folder, to include a copy of 
this remand, must also be made available 
to and reviewed by the psychiatrist in 
conjunction with the examination report, 
and the report should indicate that the 
claims folder was reviewed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Provide an opinion as to the level of 
severity the veteran's anxiety disorder, 
not otherwise specified, with PTSD 
features, exhibited between December 12, 
1975 and March 7, 1999, using the rating 
criteria in effect during the period in 
question. 

If the psychiatrist's opinion as to the 
severity of the veteran's disability 
during the period in question conflicts 
with any other opinion(s) in the claims 
folder, the psychiatrist should address 
the extent to which his or her opinion is 
different from the other(s) and the 
reasons for those differences.  

5.  Thereafter, readjudicate the claim, 
with consideration of the rating criteria 
in effect between 1975 and 1999.  The 
Board points out that VA amended its 
regulations pertaining to the rating 
schedule for mental disorders in 1996.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

